 1 J. Michael Keyes (#262281)
   keyes.mike@dorsey.com
 2 Stefan Szpajda (#282322)
   szpajda.stefan@dorsey.com
 3 Wonji Kerper (#335812)
   kerper.wonji@dorsey.com
 4 DORSEY & WHITNEY LLP
   Columbia Center
 5 701 Fifth Avenue, Suite 6100
   Seattle, WA 98104
 6 Telephone: (206) 903-8800
   Facsimile: (206) 903-8820
 7
    Attorneys for Tee Turtle, LLC
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                 WESTERN DIVISION
11
12
   TEE TURTLE, LLC, a Missouri limited       CASE NO. 2:21-CV-04703-CBM(Ex)
13 liability company,
                                               (1) TEMPORARY RESTRAINING
14            Plaintiff,                       ORDER AND (2) ORDER TO
                                               SHOW CAUSE WHY A
15 v.                                          PRELIMINARY INJUNCTION
                                               SHOULD NOT ISSUE
16 ANHUI LEADERSHOW
   HOUSEHOLD INDUSTRIAL CO.,
17 LTD., et al.,                               [NOTE CHANGES MADE BY THE
                                               COURT]
18            Defendants.
19
20
21
22
23
24
25
26
27
28
                            TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
1        Consistent with the Court’s Order re Plaintiff Tee Turtle, LLC’s (“Plaintiff’s”
2 or “Tee Turtle’s”) Ex Parte Application for Temporary Restraining Order and Order
3 to Show Cause Why a Preliminary Injunction Should Not Issue, the Court orders as
4 follows:
5                        I.      Temporary Restraining Order
6        A.    IT IS HEREBY ORDERED, that Defendants ANHUI
7 LEADERSHOW HOUSEHOLD INDUSTRIAL CO., LTD.; ANHUI
8 RON.VE.XIN INTERNATIONAL TRADE CO., LTD.; ANHUI ZILIN
9 INFORMATION TECHNOLOGY CO., LTD.; ATAYA CO., LTD.; BADOUYU
10 INTELLIGENT IOT TECHNOLOGY (SUZHOU) CO., LTD.; BAODING
11 BAIGOU NEW TOWN BLUQI PLUSH TOY FACTORY; BAODING BAIGOU
12 XINCHENG LERONG XIAOWO PLUSH TOY FACTORY; BAODING
13 CHENXIA TRADING CO., LTD.; BAODING JIA OU TRADING CO., LTD.;
14 BAODING ZIZHE TRADING CO., LTD.; CHANGSHA SVG ELECTRONIC
15 CO., LTD.; CHAOZHOU FEILISI HOUSEHOLD PRODUCTS CO., LTD.;
16 DONGGUAN CHCC TECH CO., LTD.; DONGGUAN CITY QIANDING
17 HARDWARE PRODUCTS CO., LTD.; DONGGUAN FENGLIN INDUSTRY
18 CO., LTD.; DONGGUAN HUA WANG INDUSTRIAL CO., LTD.; DONGGUAN
19 I AM FLYING INDUSTRY CO., LTD.; DONGGUAN JOY SUM TOYS
20 MANUFACTURING CO., LTD.; DONGGUAN KINGDOM OF CRAFTS CO.,
21 LTD.; DONGGUAN LEIYUE TRADING CO., LTD.; DONGGUAN LEXIN
22 TOYS CORPORATION LIMITED; DONGGUAN MAITREYA TOYS
23 GARMENT CO., LTD.; DONGGUAN MISAIL TOY CO., LTD.; DONGGUAN
24 QIDE QUWAN TRADE CO., LTD.; DONGGUAN QUNYI TECHNOLOGY CO.,
25 LTD.; DONGGUAN SHENGDAO SILICONE RUBBER PRODUCTS CO., LTD.;
26 DONGGUAN TONGMA LALA E-COMMERCE CO., LTD.; DONGGUAN U-
27 MY GARMENT CO., LTD.; DONGGUAN XINSHENG TOYS CO., LTD.;
28 DONGGUAN YOURUN TOYS LTD.; DONGGUAN ZHISEN TOYS CO., LTD.;
                              TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                             -1-
1 DONGGUAN ZUIJIA TOYS & GIFTS CO., LTD.; DONGGUANG GOLDEN
2 BEAR TOYS CO., LTD.; DONGYANG CHENCHEN JEWELRY FACTORY;
3 EASY GO TOY CO., LTD.; FUJIAN HAPPY CORNER CULTURAL
4 DEVELOPMENT CO., LTD.; FUJIAN YIRABBIT OUTDOOR DEPOT CO;
5 FUZHOU DIPAIS TRADING CO., LTD.; GUANGDONG HAYIDAI TOYS CO.,
6 LTD.; GUANGZHOU BEIYANG TRADING CO., LTD.; GUANGZHOU
7 CHUMU BIOLOGICAL TECHNOLOGY CO., LTD.; GUANGZHOU LINK
8 BRAND TEXTILE CO., LTD.; GUANGZHOU LINKE INTERNATIONAL
9 TRADE CO., LTD.; GUANGZHOU LITTLE TALENT TOYS CO., LTD.;
10 GUANGZHOU ORCHARD AROMATHERAPY & SKINCARE CO., LTD.;
11 GUANGZHOU XINLI NETWORK TECHNOLOGY CO., LTD.; HAINING
12 HALONG INDUSTRY CO., LTD.; HANGZHOU AGREAT IMPORT &
13 EXPORT CO., LTD.; HANGZHOU INITI IMP&EXP CO., LTD.; HANGZHOU
14 JOYWAY TRADING CO., LTD.; HEBEI HUDELI TOY MANUFACTURING
15 CO. LTD; HENAN DIRIVER TRADING CO., LTD.; HENAN RAINCOMING
16 IMPORT AND EXPORT TRADING CO., LTD.; HENAN URCHOICE
17 ELECTRONICS TECHNOLOGY CO., LTD.; HENAN YINGHUOZHIGUANG
18 CULTURE MEDIA CO., LTD.; HUIZHOU BETOP OPTO TECHNOLOGY CO.,
19 LIMITED; JENEEY INTERNATIONAL TRADE CO., LTD.; JIANGSU HAPPY
20 TEXTILE CO., LTD.; JIANGSU HOLLY EVERLASTING INC.; JIANGSU
21 KANGYU ARTS & CRAFTS CO., LTD.; JIATIANXIA TECHNOLOGY
22 (SHENZHEN) CO., LTD.; JILIN PROVINCE LEWEI TRADE CO., LTD.;
23 JINHUA DARREN TRADING CO., LTD.; JINHUA HAIRONG IMPORT AND
24 EXPORT CO., LTD.; JINHUA SIPEIYI IMPORT & EXPORT CO., LTD.;
25 JINHUA ZHONGTENG STATIONERY & SPORTING CO., LTD.; JINJIANG
26 DEEK PLASTIC PRODUCTS CO., LIMITED; JINJIANG NAIKE GIFTS CO.,
27 LTD.; LONG WAY WOODEN TOYS & CRAFTS CO., LTD.; LONGYAN
28 BEIDIEN E-COMMERCE CO., LTD.; LUJIANG YUNZE E-COMMERCE CO.,
                       TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                      -2-
1 LTD; MARKET UNION CO., LTD.; NANCHANG KEDA STATIONERY GIFTS
2 INDUSTRIAL CO., LTD; NANJING DUOMIANTI IMP. & EXP. CO., LTD.;
3 NANJING LEMON INTERNATIONAL TRADING CO., LTD.; NANJING
4 UNICO INTERNATIONAL TRADE CO., LTD.; NANNING HUAHANG YIGOU
5 E-COMMERCE CO., LTD.; NANTONG OPERA IMP. & EXP. CO., LTD.;
6 NINGBO BEEJAY TRADING CO., LTD.; NINGBO BEILUN HAPPYFOAM
7 CRAFT CO., LTD.; NINGBO CREATIVE IMPORT & EXPORT CO., LTD.;
8 NINGBO FANWEI CRAFTS CO., LTD.; NINGBO PINBO PLASTIC
9 MANUFACTORY CO., LTD.; NINGBO SHINEGIFTS IMPORT & EXPORT
10 CO., LTD.; NINGBO UNION VISION IMP & EXP CO., LTD.; NINGBO YOUKI
11 UNITE IMP& EXP CO., LTD.; PANAN LUOLAN ARTS & CRAFTS CO., LTD.;
12 QINGDAO AODING INDUSTRY AND TRADE CO., LTD; QINGDAO
13 BLUEHILL CO., LTD.; QINGDAO HONGWUYUE INDUSTRY AND TRADE
14 CO., LTD.; QUANZHOU CHENGLUAN TRADING CO., LTD; RONGCHENG
15 AIXUE TRADING CO., LTD.; RONGCHENG COUNTY YITIAN TRADING
16 CO., LTD.; RONGCHENG KULOMI TRADING CO., LTD.; SHANDONG KIDS
17 KEEN TOYS CO., LTD.; SHANDONG PEACH TOWN TOYS & GIFTS CO.,
18 LTD.; SHANGHAI KEDI TOYS CO., LTD.; SHANGHAI QIANJIU TRADING
19 CO., LTD.; SHANGHAI WEIWO INTERNATIONAL TRADE CO., LTD.;
20 SHANGHAI XIYUAN IMP. & EXP. CO., LTD.; SHANGHAI ZHANHUA
21 AMUSEMENT EQUIPMENT CO., LTD.; SHANTOU CHENGHAI QILE
22 TRADE CO., LTD.; SHANTOU CHENGHAI WEIFANG TOYS FACTORY;
23 SHANTOU CHENGHAI XTH TOYS CO., LTD.; SHANTOU HONGTIAN
24 ENVIRONMENTAL PROTECTION TECHNOLOGY CO., LTD.; SHANTOU
25 HUANYING INTELLIGENT TECHNOLOGY CO., LTD.; SHANTOU MILI
26 TECHNOLOGY CO., LTD.; SHENZHEN HEAVEN TECHNOLOGY CO., LTD.;
27 SHENZHEN HECHUN TECHNOLOGY CO., LTD.; SHENZHEN
28 HUASHUNCHANG TOYS CO., LTD.; SHENZHEN JIAOYANG INDUSTRIAL
                       TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                      -3-
1 CO., LTD.; SHENZHEN JIAQI TECHNOLOGY CO., LTD.; SHENZHEN JIRU
2 DEVELOPMENT CO., LTD.; SHENZHEN JUZI TECHNOLOGY CO., LTD.;
3 SHENZHEN LAPUTA TECHNOLOGY CO., LIMITED; SHENZHEN LEMAX
4 TRADING CO., LTD.; SHENZHEN MIXIER TRADE CO., LTD.; SHENZHEN
5 MUREN TECHNOLOGY CO., LTD.; SHENZHEN QUN SHANG
6 TECHNOLODY CO., LTD.; SHENZHEN RICHGRAND ELECTRONIC CO.,
7 LTD.; SHENZHEN SHAOBO TECHNOLOGY CO., LTD.; SHENZHEN
8 SHOUSHI TECHNOLOGY CO., LTD.; SHENZHEN SHUANGYING
9 INTERNATIONAL TRADING CO., LTD.; SHENZHEN SUNNDA INDUSTRY
10 LIMITED; SHENZHEN TOPHY TECHNOLOGY CO., LIMITED; SHENZHEN
11 WEIFENGDA CRAFT GIFT CO., LTD.; SHENZHEN XI XI HA HA MAOYE
12 TECHNOLOGY CO., LTD.; SHENZHEN XIANGXING WEIYE INDUSTRY
13 AND TRADE CO., LTD.; SHENZHEN XINGANGDI TECHNOLOGY CO.,
14 LTD.; SHENZHEN XINYUETANG TOYS GIFT CO., LTD.; SHENZHEN X-
15 WORLD TECHNOLOGY CO., LTD.; SHENZHEN YIYIXING ZIPPER
16 MANUFACTURE CO., LTD.; SHENZHEN YUCAI TOYS INDUSTRIES CO.,
17 LTD.; SHENZHEN ZONE HUANYU INDUSTRIAL CO., LTD.; SHENZHEN ZS
18 TONDA TECHNOLOGY CO., LTD.; SHIJIAZHUANG XINGYUE NETWORK
19 TECHNOLOGY CO., LTD.; SICHUAN QIZHOUHUI NETWORK
20 TECHNOLOGY CO., LTD.; SKYLARK NETWORK CO., LTD.; SOURCE
21 WELL CO., LTD.; SUZHOU ANGEL CHILDREN ARTICLES TECHNOLOGY
22 CO., LTD.; SUZHOU BLOSSOM GROUP; SUZHOU GIVEBEST IMPORT &
23 EXPORT CO., LTD.; SUZHOU SHENGBEI ELECTRONIC TECHNOLOGY
24 CO., LTD.; TAIZHOU WOTONG INTERNATIONAL TRADING CO., LTD.;
25 TIANCHANG CHENYANG TOYS CO., LTD.; TIMELY TEXTILE COMPANY
26 LIMITED; TONGXIANG MAY FASHION CO., LTD.; VINAWOCO
27 INTERNATIONAL COMPANY LIMITED; WEIHAI CHENGYU ELECTRONIC
28 COMMERCE CO., LTD.; WEIHAI ZHUHONG TRADING CO., LTD.;
                      TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                     -4-
1 WENZHOU SENLI TRADING CO., LTD.; XIAMEN BEILIXING TRADING
2 CO., LTD.; XIAMEN GLORYSTAR IMPORT AND EXPORT CO., LTD.;
3 XIAMEN KANGLAIDI IMPORT & EXPORT CO., LTD.; XIAMEN MINE
4 TRADING CO., LTD.; XIAMEN XIANGBINLI TRADE CO., LTD.; XUZHOU
5 GAOPENG TOYS CO., LTD.; YANGZHOU BANGNING CRAFT CO., LTD.;
6 YANGZHOU BEST ENERGY TECHNOLOGY CO., LTD.; YANGZHOU
7 BLUBLU TOYS CO., LTD.; YANGZHOU BOBA TOYS & GIFTS CO., LTD.;
8 YANGZHOU CAISHENG HANDICRAFT PRODUCT CO., LTD.; YANGZHOU
9 CREATIVE TOYS AND GIFTS CO., LTD.; YANGZHOU DULALA CRAFTS
10 LTD.; YANGZHOU GUAN YUE HOUSEWARE CO., LTD.; YANGZHOU
11 HOBBY IMPORT & EXPORT CO., LTD.; YANGZHOU HOME KA CRAFTS
12 LTD.; YANGZHOU HUINI IMP. & EXP. CORP., LTD.; YANGZHOU JINMEI
13 TEXTILE CO., LTD.; YANGZHOU LESHANG TOYS CO., LTD.; YANGZHOU
14 LSD ELECTRONIC CO., LTD.; YANGZHOU MARISA TOY GIFTS CO., LTD.;
15 YANGZHOU MEIXUAN TOYS AND GIFTS CO., LTD.; YANGZHOU MERRY
16 PLUSH TOYS CO., LTD.; YANGZHOU MOVA TOYS TRADE CO., LTD.;
17 YANGZHOU NAUGHTY CAT TOY CO., LTD.; YANGZHOU PRIME IMP &
18 EXP CO., LTD.; YANGZHOU RONG OU TOYS AND GIFTS CO., LTD.;
19 YANGZHOU RONGYAN RONGYU TOY CO., LTD.; YANGZHOU VISA
20 IMPORT & EXPORT CO., LTD.; YANGZHOU WEIHU HANDICRAFT CO.,
21 LTD.; YANGZHOU WOSEN TOYS CO., LTD.; YANGZHOU YADIS
22 ARTWARE CO., LTD.; YANGZHOU YANDA INTERNATIONAL TRADE CO.,
23 LTD.; YANGZHOU YOUPU HOUSEHOLD PRODUCTS CO., LTD.;
24 YANGZHOU YUANJIA CRAFTS CO., LTD.; YANGZHOU YURUI
25 HOUSEHOLD PRODUCTS CO., LTD.; YANGZHOU ZHONGXI PLUSH TOYS
26 GIFT CO., LTD.; YIWU ANBAI TRADING CO., LTD.; YIWU BIWEI TRADE
27 CO., LTD.; YIWU CALLA GARMENTS CO., LTD.; YIWU CASSUE SPORT
28 CO., LTD.; YIWU CHANGZHEN IMPORT AND EXPORT CO., LTD.; YIWU
                      TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                     -5-
1 CHENXI GLASSES CO., LTD.; YIWU CHENZUN GARMENT CO., LTD.;
2 YIWU CHIC TRADING CO., LTD.; YIWU CHUMAN E-COMMERCE FIRM;
3 YIWU DIANZHU IMPORT AND EXPORT CO., LTD.; YIWU FUYI TRADE
4 CO., LTD.; YIWU GEILI ARTWARE CO., LTD.; YIWU HANGWEI TOYS
5 FIRM; YIWU HUAYAO ELECTRONIC COMMERCE CO., LTD.; YIWU
6 JIAHAO TRADING CO., LTD.; YIWU JIANYU E-COMMERCE FIRM; YIWU
7 JINZE CLOTHING CO., LTD.; YIWU JUEXIN OUTDOOR GOODS CO., LTD.;
8 YIWU KANGMAO TRADING CO., LTD.; YIWU KATE IMP & EXP CO.,
9 LTD.; YIWU LILONG ORNAMENTS CO., LTD.; YIWU MAKO CRAFTS &
10 ART CO., LTD.; YIWU MAX APPAREL CO., LTD.; YIWU MOMMYHOME
11 GARMENT CO., LTD.; YIWU MOYUN IMPORT AND EXPORT CO., LTD.;
12 YIWU MUCHUANG CRAFTS CO., LTD.; YIWU QUANFA IMPORT &
13 EXPORT COMPANY LIMITED; YIWU RICH TOYS CO., LTD.; YIWU SAIKU
14 E-COMMERCE CO., LTD.; YIWU SANGTU IMPORT AND EXPORT CO.,
15 LTD.; YIWU SHENGKE E-COMMERCE FIRM; YIWU SHUANGWEI
16 ELECTRONIC COMMERCE CO., LTD.; YIWU SUNBAG TRADE CO., LTD.;
17 YIWU TONGLE TOY CO., LTD.; YIWU TRANSEN IMPORT & EXPORT CO.,
18 LTD.; YIWU WEIXIN HOUSEHOLD PRODUCTS CO., LTD.; YIWU WENZAN
19 APPAREL CO., LTD.; YIWU XIANGXING WEIYE INDUSTRY AND TRADE
20 CO., LTD.; YIWU XINGJO TRADING CO., LTD.; YIWU YINGTIAN
21 CLOTHING CO., LTD.; YIWU YINWEI HOUSEHOLD PRODUCTS CO., LTD.;
22 YIWU YODORI TECHNOLOGY CO., LTD.; YIWU YOUMAI IMPORT AND
23 EXPORT CO., LTD.; YIWU YOUQU TRADING CO., LTD.; YIWU YUNBU
24 IMPORT AND EXPORT CO., LTD.; YIWU ZHENGZHI QIN TRADING FIRM;
25 ZAOZHUANG HAPPY BEAR CRAFTS CO., LTD.; ZHAOQING BAKESPI
26 KITCHENWARE CO., LTD.; ZHEJIANG DANNI BABY PRODUCTS CO.,
27 LTD.; ZHEJIANG JOYE TECH CO., LTD.; ZHEJIANG POTENTIAL TOY CO.,
28 LTD.; ZHENJIANG SHINEWAY CO., LTD.; and ZHONGSHAN IPROMO
                      TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                     -6-
1 METAL PRODUCTS CO., LTD. (collectively, “Defendants”), their respective
2 officers, employees, agents, servants, and attorneys, and all persons in active
3 concert or participation with any of them (regardless of whether located in the U.S.
4 or abroad), who receive actual notice of this Order (hereinafter collectively referred
5 to as the “Restrained Persons”), are hereby restrained and enjoined from engaging
6 in any of the following acts or omissions pending the hearing and determination of
7 Tee Turtle’s Application for Preliminary Injunction as referenced in Paragraph
8 (II)(A) below, or until further order of this Court:
9     1) From manufacturing, producing, importing, exporting, advertising, marketing,
10       promoting, distributing, displaying, offering for sale, selling any products that
11       have a design that is substantially similar to Tee Turtle’s Reversible Octopus
12       Plushies as reflected in the copyrighted work registered under Registration
13       Number VA 2-103-871;
14    2) From manufacturing, producing, importing, exporting, advertising, marketing,
15       promoting, distributing, displaying, offering for sale, selling any products that
16       are confusingly similar to Tee Turtle’s trade dress embodied in the Reversible
17       Octopus Plushies;
18    3) From secreting, concealing, destroying, altering, selling off, transferring, or
19       otherwise disposing of and/or dealing with (i) Infringing Products; and/or
20       (ii) any computer files, data, business records, documents, or any other records
21       or evidence relating to the storefronts, Defendants’ Assets, and the
22       manufacture, importation, exportation, advertising, marketing, promotion,
23       distribution, display, offering for sale, and/or sale of Infringing Products;
24    4) From effecting assignments or transfers, forming new entities or associations,
25       or creating and/or utilizing any other platform, account, storefront, or any other
26       means of importation, exportation, advertising, marketing, promotion,
27       distribution, display, offering for sale, and/or sale of Infringing Products for
28       the purpose of circumventing or otherwise avoiding the prohibitions set forth
                              TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                             -7-
 1         in this Order; and
 2     5) From knowingly instructing, aiding, or abetting any other person or business
 3         entity in engaging in any of the activities referred to in subparagraphs (1)
 4         through (4) above.
 5   II.    Order to Show Cause Why a Preliminary Injunction Should Not Issue
 6                                      and Order of Notice
 7         A.    Defendants are hereby ORDERED, to show cause before this Court in
 8 Courtroom 8B of the United States District Court for the Central District of California
 9 at 350 West 1st Street, Los Angeles, California, on June 29, 2021 at 10:00 a.m. why
10 a preliminary injunction, pursuant to FRCP 65(a), should not issue restraining and
11 enjoining the Restrained Persons from engaging in any of the following acts or
12 omissions pending the final hearing and determination of this action:
13     1) From manufacturing, producing, importing, exporting, advertising, marketing,
14         promoting, distributing, displaying, offering for sale, selling any products that
15         have a design that is substantially similar to Tee Turtle’s Reversible Octopus
16         Plushies as reflected in the copyrighted work registered under Registration
17         Number VA 2-103-871;
18     2) From manufacturing, producing, importing, exporting, advertising, marketing,
19         promoting, distributing, displaying, offering for sale, selling any products that
20         are confusingly similar to Tee Turtle’s trade dress embodied in the Reversible
21         Octopus Plushies;
22     3) From secreting, concealing, destroying, altering, selling off, transferring, or
23         otherwise disposing of and/or dealing with (i) Infringing Products; and/or
24         (ii) any computer files, data, business records, documents, or any other records
25         or evidence relating to the storefronts, Defendants’ Assets, and the
26         manufacture, importation, exportation, advertising, marketing, promotion,
27         distribution, display, offering for sale, and/or sale of Infringing Products;
28     4) From effecting assignments or transfers, forming new entities or associations,
                                TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
                                               -8-
 1        or creating and/or utilizing any other platform, account, storefront, or any other
 2        means of importation, exportation, advertising, marketing, promotion,
 3        distribution, display, offering for sale, and/or sale of Infringing Products for
 4        the purpose of circumventing or otherwise avoiding the prohibitions set forth
 5        in this Order; and
 6     5) From knowingly instructing, aiding, or abetting any other person or business
 7        entity in engaging in any of the activities referred to in subparagraphs (1)
 8        through (4) above.
 9        B.     IT IS FURTHER ORDERED that Defendants’ opposing papers, if
10 any, shall be filed electronically with the Court and served on Tee Turtle’s counsel
11 by delivering copies thereof to Dorsey &Whitney LLP (“Dorsey & Whitney”) at 701
12 5th Ave, #6100, Seattle, WA 98104, Attn: Mike Keyes no later than 12:00 p.m. on
13 June 21, 2021. Plaintiff shall file any reply papers no later than 12:00 p.m. on June
14 24, 2021. The hearing on the Order to Show is set for June 29, 2021 at 10:00 a.m.
15        C.     IT IS FURTHER ORDERED that Defendants are hereby given notice
16 that failure to show cause why a preliminary injunction should not issue may result
17 in the imposition of a preliminary injunction against them pursuant to Fed. R. Civ. P.
18 65, which may take effect immediately upon the expiration of this Order, and may
19 extend throughout the length of the litigation under the terms and conditions set forth
20 in this Order.
21
22        IT IS SO ORDERED.
23
24 SIGNED this 17th day of June, 2021 at 4:30 p.m.
25
26                                             __________________________________
                                                          Hon. Consuelo B. Marshall
27                                              UNITED STATES DISTRICT JUDGE
28
                               TEMPORARY RESTRAINING ORDER AND OSC RE PRELIMINARY INJUNCTION
